Citation Nr: 1411455	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

[The issue of entitlement to service connection for posttraumatic stress disorder is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction currently rests with the RO in St. Petersburg, Florida.  The Veterans Appeals Control and Locator System indicates that these claims were certified to the Board on September 16, 2011.  

The record currently before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

Additional VA treatment records were associated with the Veteran's electronic files after the issuance of the September 2011 supplemental statement of the case that addressed the issues on appeal.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  Review of the evidence reveals that some records document sexual dysfunction, but do not contain treatment for erectile dysfunction, and that while some of the evidence pertains to treatment for hypertension, none address the etiology of the Veteran's hypertension.  Based on the foregoing, the Board finds that the evidence need not be remanded to the AOJ.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  There is no probative evidence that hypertension was present in service, is presumptively related to service, or is etiologically related to service. 

2.  There is no probative evidence that hypertension is proximately due to, or has been aggravated by, the Veteran's service-connected diabetes mellitus.  

3.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.
CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in January 2001 with regard to the claim for service connection for hypertension.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2007.  

In regards to the claim for an initial compensable rating for erectile dysfunction, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  The RO also made an unsuccessful attempt to obtain the Veteran's records from the Social Security Administration.  VA examinations with respect to the claim for service connection for hypertension were obtained in May 2007 and September 2011, and a VA examination with respect to the claim for an initial compensable rating for erectile dysfunction was obtained in April 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases such as hypertension may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for hypertension as secondary to his service-connected diabetes mellitus.  Although he has limited his claim to service connection on a secondary basis, the Board will also address whether service connection is warranted as directly related to service.  

The Board notes at this juncture that for purposes of VA compensation, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The service treatment records contain no findings attributed to hypertension.  Blood pressure readings were: 126/88 (January 1968); 120/80 (April 1970); and 128/82 (September 1970).  

The post-service medical evidence of record references treatment related to hypertension.  There are no post-service medical records, however, that document treatment for high blood pressure or a diagnosis of hypertension within one year of the Veteran's January 1971 discharge from service.  There are also no post-service treatment records that offer an opinion concerning the etiology of the Veteran's hypertension.  See VA and private treatment records.

The Veteran underwent a VA diabetes mellitus examination in May 2007, at which time his claims folder was reviewed.  The examiner noted that the Veteran had been treated for hypertension, which was diagnosed in 2000.  It was the examiner's opinion that hypertension was not a complication of diabetes as the diagnosis of hypertension predated the diagnosis of diabetes by several years and that it had not been aggravated by diabetes because there was no diabetic renal disease.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran underwent a VA diabetes Disability Benefits Questionnaire (DBQ) in September 2011, at which time his claims folder was reviewed.  This examiner determined that hypertension was not a complication of diabetes because the diagnosis predated the diagnosis of diabetes.  The examiner also determined that hypertension had not been worsened or increased by the diabetes.  This opinion is also afforded high probative value.  Id.  

The preponderance of the evidence is against the claim for service connection for hypertension on a presumptive basis.  This is so because there is no indication that the Veteran's hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

The preponderance of the evidence is also against the claim for service connection for hypertension on a direct basis.  As an initial matter, the service treatment records are devoid of reference to complaint of, or treatment for, hypertension and all the in-service blood pressure readings were within normal limits.  In addition, although the post-service evidence of record clearly establishes that the Veteran has a current disability of hypertension, there is no probative evidence to establish that hypertension had its onset in service.  

The preponderance of the evidence is also against the claim for service connection for hypertension on a secondary basis.  While the Board acknowledges the Veteran's assertions that his hypertension is secondary to his diabetes mellitus, it attaches greater probative weight to the clinical findings of skilled professionals than to the Veteran's statements made in connection to his claim for VA benefits.  In this regard, the only probative opinions of record establish that hypertension was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  See May 2007 VA diabetes mellitus examination; September 2011 diabetes DBQ.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for erectile dysfunction was granted in the August 2007 rating decision that is the subject of this appeal as secondary to the service-connected diabetes mellitus.  A noncompensable evaluation was assigned by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, effective December 5, 2006.  Where a particular disability that has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2013).  

Diagnostic Code 7522 provides a sole 20 percent rating for deformity of the penis with erectile dysfunction.  The Veteran underwent a VA genitourinary examination in April 2010, at which time his claims folder was reviewed.  Examination of his penis was normal at that time.

The provisions of Diagnostic Code 7522 contemplate that a 20 percent rating will not be assigned without a deformity that is accompanied by loss of erectile power.  Loss of erectile power alone does not suffice for the award of the compensable schedular rating.  In this case, the medical evidence of record does not reflect any clinical finding of penile deformity.  See VA and private treatment records; see also April 2010 VA genitourinary examination report.  Consequently, the Board must conclude that the Veteran's erectile dysfunction is properly evaluated as a noncompensable disability under the schedular criteria.

The Board has considered other potentially applicable diagnostic criterion to determine whether an increased rating is warranted for erectile dysfunction under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In the absence of clinical evidence demonstrating that erectile dysfunction was caused by or includes removal of half or more of the penis (Diagnostic Code 7520), removal of the glans penis (Diagnostic Code 7521), or absence or atrophy of testis (Diagnostic Codes 7523, 7524), these diagnostic codes are simply not applicable to the Veteran's service-connected erectile dysfunction.  See 38 C.F.R. § 4.115b.



ORDER

Service connection for hypertension is denied.  

Entitlement to an initial compensable rating for erectile dysfunction is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


